Per Curiam.
The applicants seek to review the order of the Supreme Court justice in allowing compensation to the members of the county board of elections for making a recount of the ballots ordered by such justice. In support of such application it is contended that there is no legal authority for *1071such allowance of compensation. To us it is quite plain that there is such authority, and it is to be found in paragraph 422 of the election laws as compiled by the secretary of state edition 1929. Our examination of that statute, and considering its history, satisfies us that the statutory language is too plain to render the question suggested open to fair debate. The result of course is that the writ is denied, with costs on the motion.